DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 2/16/2022 is acknowledged.  Claims 1, 4, 7-8, 11, 13-14, and 21 have been amended.  Claim 6 is canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2013/0248950 A1) (hereinafter referred to as Kang) in view of Shroff et al. (US 2019/0206740 A1) (hereinafter referred to as Shroff).
Regarding claim 1, Kang teaches a method (Figs. 3-16 of Kang), comprising: 
forming a dummy gate (120 in Fig. 3 of Kang) over a substrate (100); 
forming a sacrificial layer (150 in Fig. 3) over the dummy gate; 
forming a first interlayer dielectric (ILD) (170 in Fig. 4) over the dummy gate and over the sacrificial layer; 
replacing the dummy gate with a metal-containing gate (as shown in Figs. 6-8, the dummy gate 120 is replaced by the metal gate 192); 
removing the sacrificial layer (as shown in Fig. 15 of Kang, 150 is removed), wherein a removal of the sacrificial layer leaves air gaps (152) around the metal-containing gate; 
sealing the air gaps at least in part by forming a sealing layer (air gaps 152 is sealed by the ILD layer 230 in Fig. 16 of Kang) over the air gaps and over the metal-containing gate.
But Kang does not teach that the method comprising: forming a second ILD over the sealing layer.  
Shroff teaches a method of forming an airgap next to a transistor.  The method comprises: forming a replacement metal gate (109 as described in [0021] of Shroff); forming air gaps next to the gate structure (see Fig. 8 of Shroff); sealing the air gaps with a sealing layer (901 in Fig. 9); forming a second ILD layer (909 in Fig. 9) over the sealing layer; forming subsequent interconnects (906-907 in Fig. 9 of Shroff).

Regarding claim 3, Kang in view of Shroff teaches all the limitations of the method of claim 1, and further comprising: before the forming the sacrificial layer, forming dielectric gate spacers (140 in Fig. 3 of Kang) on sidewalls of the dummy gate, wherein portions of the sacrificial layer are formed on the dielectric gate spacers (as shown in Fig. 3 of Kang), and wherein the air gaps are disposed directly adjacent to the dielectric gate spacers (as shown in Fig. 16 of Kang). 
Regarding claim 4, Kang in view of Shroff teaches all the limitations of the method of claim 3, and also teaches wherein the removing the sacrificial layer includes performing an etching process (as stated in [0089] of Kang) to etch away the sacrificial layer, and wherein the etching process has an etching selectivity between the sacrificial layer and the metal-containing gate and the dielectric gate spacers (as described in [0072], [0074] of Kang, the sacrificial layer 150 is made of SiO2 while other layers are made of SiN and polysilicon, so it is implicit that an etch selective to the SiO2 would be against other layers).  
Regarding claim 5, Kang in view of Shroff teaches all the limitations of the method of claim 1, and further comprising: forming an etching-stop layer (160 in Fig. 3 of Kang) over the sacrificial layer.  
Regarding claim 7, Kang in view of Shroff teaches all the limitations of the method of claim 1, and also teaches wherein portions of the sealing layer extend partially into the air gaps (as shown in Fig. 16 of Kang).  
Regarding claim 9, Kang in view of Shroff teaches all the limitations of the method of claim 1, and also teaches wherein the air gaps each have an elongated profile (as shown in Fig. 16 of Kang).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff, as applied in claim 1 above, and further in view of Tang (US 2019/0181223 A1).
Regarding claim 2, Kang in view of Shroff teaches all the limitations of the method of claim 1, but does not teach wherein the forming the sacrificial layer includes forming an amorphous silicon layer as the sacrificial layer.  
Tang teaches a transistor with an air gap (Figs. 12-16 of Tang). The airgap is formed by first forming a sacrificial spacer (40 in Fig. 13 of Tang), and then removing the sacrificial layer to form the air gaps (60 in Fig. 15 of Tang) around the gate, and finally sealing the air gaps (see Fig. 16).  The sacrificial layer is made of amorphous silicon (it is disclosed that the material could be either polysilicon or amorphous silicon, see [0124] of Tang, but amorphous silicon might be preferred because it is easier to form).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the sacrificial layer using amorphous silicon, as disclosed by Tang, in order to have simplified manufacturing process.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff, as applied in claim 1 above, and further in view of Basker et al. (US 9666533 B1) (hereinafter referred to as Basker).
Regarding claim 8, Kang in view of Shroff teaches all the limitations of the method of claim 1, and also teaches wherein the sealing the air gaps includes depositing a dielectric material (dielectric 230 of Kang) as the sealing layer but does not teach that the dielectric material is deposited using a chemical vapor deposition (CVD) process.  
Basker teaches a method of forming a transistor with air gap spacer (see Figs. 9-10 of Basker).  The air gaps (48) are formed by sealing cavities (38) with a dielectric material (50) using a chemical vapor deposition (CVD) process (see [0052] of Basker).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric material 230 of Kang using a CVD process as disclosed by Bergendahl.  CVD is a well-known technique used to form the sealing layer. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff, as applied in claim 1 above, and further in view of Wang et al. (US 20170110577 A1) (hereinafter referred to as Wang).
Regarding claim 26, Kang in view of Shroff teaches all the limitations of the method of claim 1, but does not teach that wherein the forming the second ILD comprises: depositing a flowable material over the sealing layer; and converting the flowable material into a solid material via a thermal annealing process or an ultraviolet radiation treatment.
103 in Fig. 10 of Wang) over a gate structure (608) by depositing a flowable material (flowable dielectric as described in [0046] of Wang); and converting the flowable material into a solid material via a thermal annealing process (as described in [0046] of Wang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the second dielectric layer as disclosed by Wang, i.e. depositing a flowable material and then annealing to convert into a solid material, in order to have good gap filling effect (see [0046] of Wang).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff.
Regarding claim 11, Kang teaches a method (Figs. 3-16 of Kang), comprising: 
forming a dummy gate (120 in Fig. 3 of Kang) over a substrate (100); 
forming dielectric gate spacers (140) on sidewalls of the dummy gate; 
forming a sacrificial layer (150) on the dielectric gate spacers, wherein the sacrificial layer and the dielectric gate spacers have different material compositions (as described in [0074] of Kang); 
forming an etching-stop layer (160) on the sacrificial layer, wherein the etching-stop layer and the sacrificial layer have different material compositions (as described in [0074] of Kang); 
forming a first interlayer dielectric (ILD) (170 in Fig. 4 of Kang) over the dummy gate and over the etching-stop layer; 
as shown in Fig. 15 of Kang, 150 is removed while 140, 160 and 170 remain intact); 
forming a metal-containing gate (192 in Fig. 8) in place of the removed dummy gate; 
removing the sacrificial layer while leaving the first ILD, the etching-stop layer, and the dielectric gate spacers substantially intact (as shown in Fig. 15, layer 150 is removed while layers 140, 160 and 170 remain substantially intact. The term “substantially” means “to a great or significant extent” which is a very broad meaning.  What is considered significant extent can be 10%, 20% up to 90%, 100% of the ILD, etching-stop layer, spacers to remain.  Thus, the recessed ILD 170 in Fig. 15 of Kang meets the limitation of “substantially intact”), wherein the removing the sacrificial layer forms an air spacer (152 in Fig. 16) in place of the removed sacrificial layer; 
forming a dielectric layer (230) over the metal-containing gate, wherein the dielectric layer traps the air spacer underneath.
But Kang does not teach the method further comprising: forming a second ILD over the dielectric layer.  
Shroff teaches a method of forming an airgap next to a transistor.  The method comprises: forming a replacement metal gate (109 as described in [0021] of Shroff); forming air gaps next to the gate structure (see Fig. 8 of Shroff); sealing the air gaps with a sealing layer (901 in Fig. 9); forming a second ILD layer (909 in Fig. 9) over the sealing layer; forming subsequent interconnects (906-907 in Fig. 9 of Shroff).

Regarding claim 13, Kang in view of Shroff teaches all the limitations of the method of claim 11, and also teaches wherein the air spacer extends vertically and is located between the etching-stop layer and the dielectric gate spacers (as shown in Fig. 16 of Kang).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff, as applied in claim 11 above, and further in view of Tang.
Regarding claim 12, Kang in view of Shroff teaches all the limitations of the method of claim 11, but does not teach wherein the forming the sacrificial layer includes forming an amorphous silicon layer as the sacrificial layer.  
Tang teaches a transistor with an air gap (Figs. 12-16 of Tang). The airgap is formed by first forming a sacrificial spacer (40 in Fig. 13 of Tang), and then removing the sacrificial layer to form the air gaps (60 in Fig. 15 of Tang) around the gate, and finally sealing the air gaps (see Fig. 16).  The sacrificial layer is made of amorphous silicon (it is disclosed that the material could be either polysilicon or amorphous silicon, see [0124] of Tang, but amorphous silicon might be preferred because it is easier to form).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the sacrificial .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff, as applied in claim 13 above, and further in view of Wang.
Regarding claim 14, Kang in view of Shroff teaches all the limitations of the method of claim 13, but does not teach wherein the forming the second ILD comprises: depositing a flowable material over the dielectric layer; and converting the flowable material into a solid material via a thermal annealing process or an ultraviolet radiation treatment.  
Wang teaches a method of forming an ILD material (103 in Fig. 10 of Wang) over a gate structure (608) by depositing a flowable material (flowable dielectric as described in [0046] of Wang); and converting the flowable material into a solid material via a thermal annealing process (as described in [0046] of Wang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the second dielectric layer as disclosed by Wang, i.e. depositing a flowable material and then annealing to convert into a solid material, in order to have good gap filling effect (see [0046] of Wang).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff, as applied in claim 11 above, and further in view of He et al. (US 2017/0330790 A1) (hereinafter referred to as He).
Regarding claim 15, Kang in view of Shroff teaches all the limitations of the method of claim 11, but does not teach wherein the forming the dielectric layer includes depositing silicon nitride using a chemical vapor deposition (CVD) process.  
He discloses a transistor with an airgap. The airgap is sealed with a thin silicon nitride deposited by a chemical vapor deposition (CVD) process (see [0032] of He).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric layer by depositing silicon nitride by a CVD process, as according to He, because this method has poor step coverage (see [0032] of He).

Claims 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff.
Regarding claim 21, Kang teaches a method (Figs. 3-16 of Kang), comprising: 
forming a first gate structure (120 in Fig. 3 of Kang) over a substrate (100); 
forming a sacrificial layer (150 in Fig. 3) over the first gate structure; 
forming a first dielectric layer (170 in Fig. 4) over the first gate structure and over the sacrificial layer; 
replacing the first gate structure with a second gate structure (192 in Fig. 8); 
forming air gaps (152 in Fig. 15) around the second gate structure at least in part by removing the sacrificial layer (as described in [0089] and shown in Figs. 15-16), wherein the air gaps each have an elongated profile (as shown in Figs. 15-16); 
230 in Fig. 16) over the air gaps and over the second gate structure, wherein portions of the sealing layer extend partially into the air gaps (as shown in Fig. 16).
But Kang does not teach that the method comprising: forming a second dielectric layer over the sealing layer.
Shroff teaches a method of forming an airgap next to a transistor.  The method comprises: forming a replacement metal gate (109 as described in [0021] of Shroff); forming air gaps next to the gate structure (see Fig. 8 of Shroff); sealing the air gaps with a sealing layer (901 in Fig. 9); forming a second ILD layer (909 in Fig. 9) over the sealing layer; forming subsequent interconnects (906-907 in Fig. 9 of Shroff).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a second ILD over the sealing layer and subsequent interconnects, as disclosed by Shroff, in order to increase electric pathways to the transistor. 
Regarding claim 23, Kang in view of Shroff teaches all the limitations of the method of claim 21, and further comprising: before the sacrificial layer is formed, forming dielectric gate spacers (140 in Fig. 3 of Kang) on sidewalls of the first gate structure; 
wherein: portions of the sacrificial layer are formed on the dielectric gate spacers (as shown in Fig. 3 of Kang); 
the air gaps are formed directly adjacent to the dielectric gate spacers (as shown in Fig. 15 of Kang); and 
as described in [0072], [0074] of Kang, the sacrificial layer 150 is made of SiO2 while other layers are made of SiN and polysilicon, so it is implicit that an etch selective to the SiO2 would be against other layers).  
Regarding claim 24, Kang in view of Shroff teaches all the limitations of the method of claim 21, and further comprising: forming an etching-stop layer (160 in Fig. 3 of Kang) over the sacrificial layer.  
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shroff, as applied in claim 21 above, and further in view of Tang.
Regarding claim 22, Kang in view of Shroff teaches all the limitations of the method of claim 21, and also teach the forming the sealing layer comprises forming a dielectric material as the sealing layer (230 of Kang is dielectric); but does not teach wherein: the forming the sacrificial layer includes forming a layer that contains amorphous silicon.  
Tang teaches a transistor with an air gap (Figs. 12-16 of Tang). The airgap is formed by first forming a sacrificial spacer (40 in Fig. 13 of Tang), and then removing the sacrificial layer to form the air gaps (60 in Fig. 15 of Tang) around the gate, and finally sealing the air gaps (see Fig. 16).  The sacrificial layer is made of amorphous silicon (it is disclosed that the material could be either polysilicon or amorphous silicon, see [0124] of Tang, but amorphous silicon might be preferred because it is easier to form).
.

Allowable Subject Matter
Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art does not disclose or fairly suggest a method comprising “wherein the replacing the dummy gate includes removing the dummy gate using one or more etching processes, and wherein the one or more etching processes partially etch away the sacrificial layer” along with other limitations of claim 1.
Regarding claim 25, the prior art does not disclose or fairly suggest a method comprising “wherein the replacing the first gate structure includes removing the first gate structure using one or more etching processes, and wherein the one or more etching processes partially etch away the sacrificial layer” along with other limitations of claim 21.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Tuan A Hoang/           Examiner, Art Unit 2822